SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

660
CA 13-02044
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND DEJOSEPH, JJ.


WELLS FARGO BANK, N.A., SUCCESSOR BY MERGER
TO WACHOVIA BANK, N.A., PLAINTIFF-RESPONDENT,

                      V                                          ORDER

MARY L. GROSE, DEFENDANT-APPELLANT,
FIRST AMERICAN INVESTMENT COMPANY, LLC, AS
ASSIGNEE OF WACHOVIA NATIONAL BANK, ET AL.,
DEFENDANTS.


LEGAL SERVICES FOR THE ELDERLY, DISABLED OR DISADVANTAGED OF WESTERN
NEW YORK, INC., BUFFALO (DANIEL WEBSTER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

WOODS OVIATT GILMAN LLP, ROCHESTER (FRANCES M. KABAT OF COUNSEL), AND
HOGAN LOVELLS US LLP, NEW YORK CITY, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Orleans County (James
P. Punch, A.J.), entered December 14, 2012. The order denied the
motion of defendant Mary L. Grose to dismiss the action.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on March 14 and May 29, 2014, and filed in
the Orleans County Clerk’s Office on June 6, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    July 11, 2014                       Frances E. Cafarell
                                                Clerk of the Court